IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-21-00022-CV

             IN THE INTEREST OF R.A. AND S.A., CHILDREN


                          From the County Court at Law
                             Bosque County, Texas
                            Trial Court No. CV20-045


                           MEMORANDUM OPINION


       Anna A. and Robert A. appeal from a judgment that terminated their parental

rights to their children, R.A. and S.A. In three issues, Anna complains that the evidence

was legally and factually insufficient for the trial court to have found that she committed

the predicate acts in Section 161.001(b)(1)(D), (E), and (O) of the Family Code and that

termination was in the best interest of the children. In four issues, Robert complains that

his due process rights were violated because he was not properly served with citation,

that the trial court erred by failing to appoint counsel timely and by denying his oral

request for an extension at the final trial, and that the evidence was legally and factually

insufficient for the trial court to have found that he committed the predicate acts in
Section 161.001(O) and (D). Because we find no reversible error, we affirm the judgment

of the trial court.

SUFFICIENCY OF THE EVIDENCE STANDARD OF REVIEW

        The standards of review for legal and factual sufficiency in termination cases are

well established. In re J.F.C., 96 S.W.3d 256, 264-68 (Tex. 2002) (legal sufficiency); In re

C.H., 89 S.W.3d 17, 25 (Tex. 2002) (factual sufficiency). In reviewing the legal sufficiency

of the evidence, we view all of the evidence in the light most favorable to the finding to

determine whether a trier of fact could reasonably have formed a firm belief or conviction

about the truth of the Department's allegations. In re J.L., 163 S.W.3d 79, 84-85 (Tex. 2005);

J.F.C., 96 S.W.3d at 265-66. We do not, however, disregard undisputed evidence that does

not support the finding. J.F.C., 96 S.W.3d at 266. In reviewing the factual sufficiency of

the evidence, we must give due consideration to evidence that the factfinder could

reasonably have found to be clear and convincing. Id. We must consider the disputed

evidence and determine whether a reasonable factfinder could have resolved that

evidence in favor of the finding. Id. If the disputed evidence is so significant that a

factfinder could not reasonably have formed a firm belief or conviction, the evidence is

factually insufficient. Id. If the evidence is sufficient as to one ground, it is generally not

necessary to address the other predicate grounds because sufficient evidence as to only

one ground in addition to the best interest finding is necessary to affirm a termination

judgment. In re N.G., 577 S.W.3d 230, 232-33 (Tex. 2019).


In the Interest of R.A. and S.A., Children                                              Page 2
                                                    ANNA

FAMILY CODE SECTION 161.001(b)(1)(D) & (E)

          Because our analysis will not overlap between the parents' issues, we will address

them separately. In her first issue, Anna complains that the evidence was legally and

factually insufficient for the trial court to have found that she "knowingly placed or

knowingly allowed the child[ren] to remain in conditions or surroundings which

endanger the physical or emotional well-being of the child[ren]" or "engaged in conduct

or knowingly placed the child[ren] with persons who engaged in conduct which

endangers the physical or emotional well-being of the child[ren].” See TEX. FAM. CODE

ANN. § 161.001(b)(1)(D) & (E). 1 "'[E]ndanger' means to expose to loss or injury; to

jeopardize." Tex. Dep't of Human Servs. v. Boyd, 727 S.W.2d 531, 533 (Tex. 1987) (citation

omitted). To endanger a child, "it is not necessary that the conduct be directed at the child

or that the child actually suffers injury." Id. (citations omitted).

          Under Section 161.001(b)(1)(D), parental rights may be terminated based on a

single act or omission by the parent. In re L.E.S., 471 S.W.3d 915, 925 (Tex. App.—

Texarkana 2015, no pet.). Section 161.001(b)(1)(D) requires the endangerment to the

children to be the direct result of the children's environment. See In re K.P., No. 09-13-

00404-CV, 2014 Tex. App. LEXIS 9263, at *38 (Tex. App.—Beaumont Aug. 21, 2014, no

pet.) (mem. op.). In evaluating endangerment under Section 161.001(b)(1)(D), we only


1   Anna discusses the sufficiency of the evidence as to both grounds together in one issue.
In the Interest of R.A. and S.A., Children                                                     Page 3
consider the children's environment before the Department obtained custody of the

children. See In re S.R., 452 S.W.3d 351, 360 (Tex. App.—Houston [14th Dist.] 2014, pet.

denied). It is not necessary that the parent know for certain that the children are in an

endangering environment; rather, awareness of the potential for danger and a disregard

of the risk is enough to show endangering conduct. See In re S.M.L., 171 S.W.3d 472, 477

(Tex. App.—Houston [14th Dist.] 2005, no pet.).

        The Department received a referral that the children, ages 6 and 8, were living in

a shed with no running water, heat, or air conditioning on property that was suspected

to be involved with the manufacture and distribution of methamphetamine. The

investigator found the children in the shed who said that they were alone and unable to

get out of the shed. After the Department was able to enter the shed, Anna came from

behind a curtain in the shed. The children were both dirty and appeared malnourished.

The Department also had concerns that Anna was using drugs and was involved in

prostitution and that sex trafficking had been taking place on the property. The children

had only attended a total of six months of school and were significantly educationally

delayed as well as behind in medical and dental treatment at the time of their removal

from Anna's custody. The children had been emotionally harmed by being left alone for

long periods of time by Anna and Robert after Anna and Robert's separation, which

required therapy to address after their removal.




In the Interest of R.A. and S.A., Children                                          Page 4
        Anna argues that the evidence was legally and factually insufficient because the

Department did not present more specific evidence of the condition of the shed or

whether or not food was available in the shed. Anna also contends that the evidence that

the children appeared malnourished and had gained weight was insufficient to show

endangerment prior to their removal. Anna further argues that the Department failed to

present evidence regarding the suspicions of methamphetamine manufacture and

distribution or sex trafficking at the residence. Anna contends that these failures rendered

the evidence legally and factually insufficient for a reasonable factfinder to have formed

a firm belief of an endangering environment pursuant to Section 161.001(b)(1)(D). While

undoubtedly the Department could have presented more substantial evidence of the

environment of the children at the time of their removal, there was no evidence presented

to dispute the Department's allegations. The condition of the shed, the lack of care of the

children's needs, and the demonstrated emotional harm that had been inflicted on the

children renders the evidence legally and factually sufficient for the trial court to have

found that Anna "knowingly placed or knowingly allowed the child[ren] to remain in

conditions or surroundings which endanger the physical or emotional well-being of the

child[ren]." We overrule Anna's first issue as it relates to Section 161.001(b)(1)(D). Because

we have addressed the sufficiency of the evidence as to Section 161.001(b)(1)(D), it is not

necessary to address the evidence pursuant to Section 161.001(b)(1)(E). We overrule

Anna's first issue.


In the Interest of R.A. and S.A., Children                                              Page 5
FAMILY CODE SECTION 161.001(b)(1)(O)

        In her second issue, Anna complains that the evidence was legally and factually

insufficient for the trial court to have found that she failed to complete her service plan

pursuant to Section 161.001(b)(1)(O). However, because only one predicate act under

Section 161.001(b)(1) is necessary to support a judgment of termination in addition to the

required finding that termination is in the child's best interest, it is not necessary to

consider this issue pursuant to Section 161.001(b)(1)(O). In re A.V., 113 S.W.3d 355, 362

(Tex. 2003). We overrule Anna's issue two.

BEST INTEREST

        In her third issue, Anna complains that the evidence was legally and factually

insufficient for the trial court to have found that termination was in the best interest of

the children. In determining the best interest of a child, a number of factors have been

consistently considered which were set out in the Texas Supreme Court's opinion, Holley

v. Adams, 544 S.W.2d 367, 371-72 (Tex. 1976). This list is not exhaustive, but simply

indicates factors that have been or could be pertinent in the best interest determination.

Id. There is no requirement that all of these factors must be proved as a condition

precedent to parental termination, and the absence of evidence about some factors does

not preclude a factfinder from reasonably forming a strong conviction that termination is

in the child's best interest. See In re C.H., 89 S.W.3d 17, 27 (Tex. 2002). Evidence

establishing one of the predicate grounds under section 161.001(b)(1) also may be


In the Interest of R.A. and S.A., Children                                           Page 6
relevant to determining the best interest of the child. See C.H., 89 S.W.3d at 27-28.

        Anna argues that the lack of evidence regarding the initial removal of the children

and the fact that the children's aunt testified that the children miss their father and the

Department and the children's aunt testified that the children are doing well placed with

their paternal grandfather is insufficient to overcome the presumption that it is in the

children's best interest for the parent to retain custody. On appeal, Anna acknowledges

that the evidence showed that the children are doing well in their current placement and

that their grandfather wants to adopt them. However, Anna did not testify at the trial or

controvert any of the Department's allegations, explain her failure to participate in

services, or present any evidence against termination by presenting witnesses on her

behalf. Anna did not complete any of her services other than an initial drug evaluation

that recommended intensive outpatient drug treatment which she did not attempt to

initiate, she did not maintain housing or a job, and she did not maintain regular visitation

with the children. Instead, Anna was arrested twice for drug-related offenses after the

children's removal, refused to participate in drug testing other than one test from Ohio

where she had moved, and refused to meet with the caseworker. Basically, Anna did

nothing to address the reasons for the children's removal during the pendency of the

proceedings without explanation or excuse. We find that the evidence was legally and

factually sufficient to support the trial court's finding that termination was in the best

interest of the children. We overrule Anna's issue three.


In the Interest of R.A. and S.A., Children                                              Page 7
                                             ROBERT

IMPROPER CITATION

        In his first issue, Robert complains that his due process rights were violated

because he was not properly served with citation in this proceeding. The trial court signed

an order allowing for citation by posting at the beginning of the proceedings based on an

affidavit signed by the caseworker that Robert's whereabouts were unknown. It appears

from the record that the Department was aware of Robert's location at different times

throughout the proceedings as he was incarcerated for kidnapping the children from his

father and for other offenses.

        Establishing personal jurisdiction over a defendant requires valid service of

process. In re E.R., 385 S.W.3d 552, 563 (Tex. 2012) ("Personal jurisdiction, a vital

component of a valid judgment, is dependent 'upon citation issued and served in a

manner provided for by law.'"). "If service is invalid, it is 'of no effect' and cannot establish

the trial court's jurisdiction over a party." In re E.R., 385 S.W.3d at 563. A complete failure

of service deprives a litigant of due process and deprives the trial court of personal

jurisdiction; any resulting judgment is void and may be challenged at any time. In re E.R.,

385 S.W.3d at 566. At a minimum, "due process requires 'notice and an opportunity to be

heard.'" In re P. RJ E., 499 S.W.3d 571, 575 (Tex. App.—Houston [1st Dist.] 2016, pet.

denied).

        However, complaints regarding service of process can be waived: a party waives


In the Interest of R.A. and S.A., Children                                                Page 8
a complaint regarding service of process if he makes a general appearance. In re D.M.B.,

467 S.W.3d 100, 103 (Tex. App.—San Antonio 2015, pet. denied); see TEX. R. CIV. P. 120a

(setting out procedure for making special appearance, providing that special appearance

"shall be made by sworn motion filed prior to motion to transfer venue or any other plea,

pleading or motion," and stating that "[e]very appearance, prior to judgment, not in

compliance with this rule is a general appearance"). A party enters a general appearance

when he (1) invokes the judgment of the court on any question other than the court's

jurisdiction, (2) recognizes by his acts that an action is properly pending, or (3) seeks

affirmative action from the court. In re D.M.B., 467 S.W.3d at 103 (quoting Exito Elecs. Co.

v. Trejo, 142 S.W.3d 302, 304-05 (Tex. 2004) (per curiam)); TEX. R. CIV. P. 120 (providing

that defendant may, in person or by attorney, enter appearance in open court and this

appearance "shall have the same force and effect as if the citation had been duly issued

and served as provided by law").

        In determining whether a general appearance has occurred, the emphasis is on

affirmative action by the party, not on whether the party seeks affirmative relief. In re

D.M.B., 467 S.W.3d at 104. "[A] party's request for affirmative action constitutes a general

appearance because such a request recognizes a court's jurisdiction over the parties,

whereas the mere presence by a party or his attorney does not constitute a general

appearance." Id. at 103.

        In this proceeding, Robert's appointed counsel filed an answer on his behalf


In the Interest of R.A. and S.A., Children                                            Page 9
without complaining about the method of the service of citation, participated in the final

trial, and did not object at any time to the improper citation. We find that this complaint

was waived. We overrule Robert's first issue.

LATE APPOINTMENT OF COUNSEL AND FAILURE TO GRANT EXTENSION

        In his second issue, Robert complains that the trial court erred by failing to appoint

counsel to represent him until approximately three months before the final trial in this

proceeding and by failing to grant an extension so that he could be located and participate

in the proceedings. This proceeding commenced in February of 2020, and the trial court

approved service by publication at that time. Counsel for Robert was appointed in late

October of 2020. The final trial took place in late January of 2021. At the time of the

appointment of counsel, it was believed that Robert was incarcerated in McLennan

County; however, it was later determined that he had been released from McLennan

County at approximately the same time his counsel had been appointed. Prior to that

time, it was believed that he was in Mexico. The Department testified that their

understanding was that Robert was incarcerated in Parker County at the time of the final

trial. Robert did not personally appear at any hearing in this proceeding, including the

final trial.

        We recognize that Texas courts, including this one, have routinely held that the

appointment of counsel for an indigent parent later in the proceedings does not violate

the parent's due-process rights. See In the Interest of A.D., No. 10-19-00411-CV, 2020 Tex.


In the Interest of R.A. and S.A., Children                                             Page 10
App. LEXIS 6292, 2020 WL 4691657, at *5 (Tex. App.—Waco Aug. 10, 2020, pet. filed)

(mem. op.) (concluding that appellant was not harmed by the failure to appoint counsel

five months after the proceedings were instituted by the Department); see also In re

M.J.M.L., 31 S.W.3d 347, 353-54 (Tex. App.—San Antonio 2000, pet. denied) (concluding

that the appointment of counsel six months after the Department filed its termination

petition did not violate section 107.013 of the Family Code, especially considering counsel

was appointed over a year before the trial date); In re M.M., No. 05-18-00901-CV, 2019

Tex. App. LEXIS 368, at **4-5 (Tex. App.—Dallas Jan. 22, 2019, no pet.) (mem. op.)

(concluding that the trial court did not abuse its discretion by appointing an indigent

parent counsel six months into the case, after the removal hearing and a subsequent status

hearing); In re B.K., No. 10-12-00311-CV, 2012 Tex. App. LEXIS 10730, at **5-6 (Tex.

App.—Waco Dec. 27, 2012, no pet.) (mem. op.) (holding that the appointment of counsel

fifteen months after the child's removal and slightly less than five months before trial did

not violate the parent's due-process rights); In re C.R., No. 09-11-00619-CV, 2012 Tex. App.

LEXIS 4303, at **9-11 (Tex. App.—Beaumont 2012, no pet.) (mem. op.) (concluding that

the trial court did not abuse its discretion by appointing counsel for a parent three months

prior to trial); In re C.Y.S., No. 04-11-00308-CV, 2011 Tex. App. LEXIS 9355, at **9-15 (Tex.

App.—San Antonio Nov. 30, 2011, no pet.) (mem. op.) (concluding that the trial court did

not abuse its discretion by appointing counsel ten months after the termination petition

was filed and four months before trial).


In the Interest of R.A. and S.A., Children                                            Page 11
        However, we also recognize that this Court has held that the failure to appoint

counsel for one-third of the time the case was pending constituted harmful error that

"probably caused the rendition of an improper judgment." In the Interest of S.R., 2019 Tex.

App. LEXIS 11277, at *5 (Tex. App.—Waco Dec. 31, 2019, pet. denied) (mem. op.) (citing

TEX. R. APP. P. 44.1(a)(1); In re B.C., 592 S.W.3d 133, 137-38 (Tex. 2019)). During this time,

appellants "were deprived of the appointment of counsel prior to the adversary hearing,

and were subsequently without counsel at the status hearing, the dismissal hearing, and

the first permanency hearing conducted by the trial court." Id. The error in that case,

however, was not the trial court's failure to appoint counsel but the trial court's failure to

properly admonish the parents of their right to counsel, which is not at issue in this

proceeding. See In re S.R., 2019 Tex. App. LEXIS 11277, at *5. Moreover the harm of not

timely admonishing about the right to counsel and therefore not having counsel timely

appointed was exacerbated by using evidence obtained at hearings held without counsel

in the termination trial.

        In this proceeding, it is unclear as to whether Robert's location was known until

the summer of 2020, when he kidnapped the children from his father's residence. Robert

was found with the children in Fort Worth and was arrested. Further, he has not

challenged the sufficiency of the evidence regarding the predicate act that he engaged in

conduct or placed the children with persons who engaged in conduct which endangered

the children pursuant to Section 161.001(b)(1)(E) and we agree that the evidence was


In the Interest of R.A. and S.A., Children                                             Page 12
sufficient pursuant to that ground. It is reasonable to imply that at least as of the summer

of 2020 when he kidnapped the children, Robert knew of the Department's involvement

with the children, yet even then he did not attempt to get involved in the proceedings.

Because of this, he cannot show that any error in the failure to appoint counsel earlier in

the proceedings so that he could participate in the proceedings was harmful, that is, that

any error "probably caused the rendition of an improper judgment." See TEX. R. APP. P.

44.1(a)(1); In re B.C., 592 S.W.3d at 137-38; see also In re S.R., 2019 Tex. App. LEXIS 11277,

at **5-6.

        Robert also argues in his second issue that the trial court erred by denying his

request for an extension of the court's jurisdiction. Trial counsel for Robert orally

requested an extension during her closing argument at the end of the trial. The granting

or denial of a request for extension of the court's jurisdiction is within the discretion of

the trial court. In re A.J.M., 375 S.W.3d 599, 604 (Tex. App.—Fort Worth 2012, pet. denied).

In order to grant an extension of the trial court's jurisdiction, there are two prerequisites

that must be shown: the trial court must find that (1) extraordinary circumstances

necessitate the children remaining in the Department's temporary managing

conservatorship, and (2) continuing the appointment of the Department as temporary

managing conservator is in the children's best interest. TEX. FAM. CODE ANN. § 263.401(b);

see also In the Interest of G.X.H., No. 19-0959, 2021 Tex. LEXIS 345 at *14, 2021 WL 1704234

(Apr. 30, 2021). The burden is on the movant to provide evidence supporting a


In the Interest of R.A. and S.A., Children                                             Page 13
determination that the trial court abused its discretion by denying the motion for an

extension. See In re M.S., 602 S.W.3d 676, 679-80 (Tex. App.—Texarkana 2020, no pet.)

(holding that trial court did not abuse its discretion in denying parent's motion in part

because motion failed to focus on child's needs). In his brief to this Court, Robert does not

address the findings that would have been required for the trial court to have granted an

extension. Our review of the record establishes that there was no evidence presented to

the trial court that continuing the appointment of the Department as the temporary

managing conservator would be in the children's best interest. Because of this, Robert has

not shown that the trial court abused its discretion by denying his request for an

extension. We overrule Robert's second issue.

SUFFICIENCY OF THE EVIDENCE

        In his third issue, Robert complains that the evidence was legally and factually

insufficient for the trial court to have found that he failed to complete his service plan

pursuant to Section 161.001(b)(1)(O). In his fourth issue, Robert complains that the

evidence was legally and factually insufficient for the trial court to have found that he

"knowingly placed or knowingly allowed the child[ren] to remain in conditions or

surroundings which endanger the physical or emotional well-being of the child[ren]"

pursuant to Section 161.001(b)(1)(D). Robert does not challenge the sufficiency of the

evidence as to Section 161.001(b)(1)(E), the third predicate act upon which the trial court

granted the termination of his parental rights or that termination was in the best interest


In the Interest of R.A. and S.A., Children                                            Page 14
of the children.

        In general, because only one predicate ground under Section 161.001(b)(1) is

sufficient to support a judgment of termination, in order to be successful on appeal it is

necessary to challenge all the predicate grounds upon which a trial court based its

termination order. In re A.V., 113 S.W.3d 355, 362 (Tex. 2003); In re S.J.R.-Z., 537 S.W.3d

677, 682 (Tex. App.—San Antonio 2017, pet. denied). When all the grounds that may

support an order of termination are not challenged on appeal, historically we have not

addressed the sufficiency of the evidence of any of the predicate grounds for termination

but accepted the validity of the unchallenged grounds and affirmed the termination

order. See In re A.V., 113 S.W.3d at 361-62.

        However, we are now mandated to address at least one of the issues challenging

a trial court's findings under Section 161.001(b(1)(D) or (E) because termination under

Section 161.001(b)(1)(D) or (E) may have implications for a parent's parental rights to

other children. In re N.G., 577 S.W.3d 230, 236-37 (Tex. 2019). In this proceeding, however,

Robert does not challenge the sufficiency of the evidence to support the trial court's

finding pursuant to Section 161.001(b)(1)(E), which requires us to accept the validity of

that ground. Because one of the two grounds that we would be required to address was

not challenged, it is not necessary for us to address the sufficiency of the evidence as to

Section 161.001(b)(1)(D) or (O). We overrule Robert's issues three and four.




In the Interest of R.A. and S.A., Children                                           Page 15
                                             CONCLUSION

        Having found no reversible error, we affirm the judgment of the trial court.




                                               TOM GRAY
                                               Chief Justice

Before Chief Justice Gray,
       Justice Neill, and
       Justice Johnson
Affirmed
Opinion delivered and filed May 27, 2021
[CV06]




In the Interest of R.A. and S.A., Children                                         Page 16